UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6847



In Re: JERMAINE JERRELL SIMS, a/k/a Justice,
a/k/a Jus,

                                                         Petitioner.




          On Petition for Writ of Mandamus.   (CR-98-45)


Submitted:   July 18, 2002                  Decided:   July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermaine J. Sims petitions this court for a writ of mandamus.

He asks this court to direct the district court to rule on his

Motion to Modify Terms of Imprisonment, which has been pending in

the district court since May 15, 2002.      Writs of mandamus are

extraordinary writs, and the power to issue is sparingly exercised.

See Kerr v. United States Dist. Ct., 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987). Sims’ petition does

not set forth exceptional circumstances to warrant the issuance of

a writ of mandamus at this time.    Accordingly, although we grant

Sims’ motion for leave to proceed in forma pauperis, we deny Sims’

petition without prejudice to his refiling it if the district court

fails to act within a reasonable time.      We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2